USCA11 Case: 20-13359    Date Filed: 08/16/2021   Page: 1 of 2



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-13359
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 3:20-cr-00003-CAR-CHW-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus


EMILIO FLENTALL,

                                                          Defendant-Appellant.
                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                            (August 16, 2021 )

Before NEWSOM, BRASHER, and ANDERSON, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-13359       Date Filed: 08/16/2021    Page: 2 of 2



      Jonathan Dodson, counsel for Emilio Flentall in this direct criminal appeal,

has moved to withdraw from further representation of the appellant and filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967). Our independent review of

the entire record reveals that counsel’s assessment of the relative merit of the appeal

is correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and Flentall’s

conviction and sentence are AFFIRMED.




                                          2